Name: Commission Regulation (EC) No 1928/2000 of 12 September 2000 fixing additional aid for tomato concentrate and derivatives for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1928Commission Regulation (EC) No 1928/2000 of 12 September 2000 fixing additional aid for tomato concentrate and derivatives for the 1999/2000 marketing year Official Journal L 231 , 13/09/2000 P. 0003 - 0004Commission Regulation (EC) No 1928/2000of 12 September 2000fixing additional aid for tomato concentrate and derivatives for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2701/1999(2), and in particular Article 4(9) thereof,Whereas:(1) Commission Regulation (EC) No 1513/1999(3) sets for the 1999/2000 marketing year the minimum price and the amount of production aid for processed tomato products.(2) Article 4(10) of Regulation (EC) No 2201/96 lays down that the aid set for tomato concentrates and their derivatives is to be reduced by 5,37 % so as not to exceed overall expenditure following the increase in French and Portuguese quotas for concentrates. Additional aid may be paid after the marketing year if the increase in French and Portuguese quotas is not entirely used up.(3) In accordance with Article 17(2) of Commission Regulation (EC) No 504/97(4), as last amended by Regulation (EC) No 1607/1999(5), the Member States sent the Commission details of the quantities of tomatoes processed within quota and in excess of the quota. The quotas for concentrates were not entirely used up in the 1999/2000 marketing year, so additional aid supplementary to that set for tomato concentrates and their derivatives in Regulation (EC) No 1513/1999 should be paid to processors who have submitted aid applications in accordance with Article 11(4) of Regulation (EC) No 504/97.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For the 1999/2000 marketing year, the additional aid for tomato concentrate, juice and flakes as referred to in the second subparagraph of Article 4(10) of Regulation (EC) No 2201/96 shall be as set out in the Annex hereto.2. The agency referred to in Article 11(1) of Regulation (EC) No 504/97 shall pay processors the additional aid fixed by this Regulation on the basis of aid applications submitted in accordance with that Article.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 327, 21.12.1999, p. 5.(3) OJ L 175, 10.7.1999, p. 35.(4) OJ L 78, 20.3.1997, p. 14.(5) OJ L 190, 23.7.1999, p. 11.ANNEXSUPPLEMENT TO PRODUCTION AID1999/2000 marketing year>TABLE>